February 10, 2011 Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Re: Avarus, Inc. Registration Statement on Form S-1 Registration Number:333-171218 Ladies and Gentlemen: Avarus, Inc. (the “Company”) hereby respectfully requests that the Company’s Registration Statement on Form S-1 (Registration Number 333-170543) (the “Registration Statement”) filed onDecember 16, 2010 be withdrawn as of the date hereof pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended.The filed Registration Statement has not become effective. No securities have been sold under the Registration Statement. If you have questions regarding this matter, please contact the undersigned at (949) 275-6132. Respectfully, Avarus, Inc /s/ Wade Mezey By: Wade Mezey Its:President
